

117 S594 IS: Anti-Spoofing Penalties Modernization Act of 2021
U.S. Senate
2021-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 594IN THE SENATE OF THE UNITED STATESMarch 4, 2021Ms. Collins (for herself, Ms. Sinema, Mr. Hawley, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo double the existing penalties for the provision of misleading or inaccurate caller identification information.1.Short titleThis Act may be cited as the Anti-Spoofing Penalties Modernization Act of 2021.2.Increasing penalties for spoofers Section 227(e)(5) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)) is amended—(1)in subparagraph (A)(i)—(A)by striking $10,000 and inserting $20,000; and(B)by striking $1,000,000 and inserting $2,000,000; and(2)in subparagraph (B), by striking $10,000 and inserting $20,000.